Citation Nr: 0430660	
Decision Date: 11/18/04    Archive Date: 11/29/04

DOCKET NO.  03-00 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a skin disorder, 
including as a residual of exposure to a vesicant agent.

2.  Entitlement to service connection for encephalopathy.

3.  Entitlement to service connection for vasculitis.

4.  Entitlement to service connection for a back disability.

5.  Entitlement to service connection for malaria.

6.  Entitlement to a nonservice-connected disability pension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from December 1943 to June 
1946.

This appeal arises from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In this decision, the RO denied entitlement to 
service connection for a skin disorder as a residual of 
exposure to a vesicant agent (mustard gas), encephalopathy, 
malaria, vasculitis, and a back disorder.  In addition, the 
RO determined that the veteran was not entitled to a 
nonservice-connected disability pension.  

The issues of entitlement to service connection for 
encephalopathy and vasculitis (to include whether they are 
residuals of exposure to a vesicant agent) are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Sufficient evidence for equitable determinations on the 
issues decided below has been obtained.

2.  The preponderance of the competent and most probative 
medical evidence is against a causal relationship existing 
between the veteran's active military service (to include 
exposure to a vesicant agent) and his current skin 
disabilities.  

3.  The preponderance of the competent and most probative 
medical evidence is against a causal relationship existing 
between the veteran's active military service and his current 
back disability.  

4.  There is no competent evidence of a diagnosis of malaria.

5.  The veteran's countable annual income for VA purposes is 
in excess of the established income limit.


CONCLUSIONS OF LAW

1.  The veteran is not entitled to service connection for a 
skin disability (to include as a residual of exposure to a 
vesicant agent).  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.316 (2004).

2.  The veteran is not entitled to service connection for a 
back disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

3.  The veteran is not entitled to service connection for 
malaria.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

4.  Entitlement to a nonservice-connected disability pension 
is not authorized.  38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. 
§§ 3.23, 3.271, 3.272 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub.L. No. 
106-475, 114 Stat. 2096 (2000) introduced several fundamental 
changes into the VA adjudication process.  It eliminated the 
requirement under the old 38 U.S.C.A. § 5107(a) (West 1991) 
that a claimant must present a well-grounded claim before the 
duty to assist is invoked.

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.

VA satisfied this duty by means of letters to the veteran 
issued in March 2002 and February 2004.  By means of these 
letters, the veteran was told of the requirements to 
establish entitlement to compensation for his claimed 
disabilities and to a non-service connected disability 
pension.  He was advised of his and VA's respective duties 
and asked to submit information and/or evidence pertaining to 
the claims to the RO.  The notification of the VA's duty to 
assist in the letter of March 2002 preceded the RO's initial 
adjudication of these issues in July 2002.  Based on the 
above analysis, the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) have been met.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  The veteran was afforded VA compensation (general & 
skin) examinations in May 2003 and January 2004.  These 
examinations noted a past medical history, current 
complaints, detailed examination findings, and appropriate 
diagnoses and opinions on etiology.  The examiner clearly 
indicated that he had reviewed the medical history contained 
in the claims file in connection with his examination.  It is 
noted that these examinations do not contain etiological 
opinions regarding the veteran's malaria and back disability.  
However, there is no medical evidence of injury, treatment, 
or diagnosis of these disorders during military or soon 
thereafter.  In fact, there is no diagnosis in any medical 
record for malaria and the veteran's osteoarthritis in the 
spine is not reported until the early 2000s, decades after 
his release from active service in 1946.  Without 
contemporaneous medical evidence of injury, treatment, or 
diagnosis; there is no objective basis for a competent 
examiner to render an opinion on etiology.  To seek a medical 
opinion on this record would force a healthcare professional 
to resort to mere speculation and such an opinion would have 
little probative value.  Therefore, a VA compensation 
examination regarding the issues of malaria and a back 
disability are not warranted.  The Board finds that the 
current compensation examinations are adequate for rating 
purposes regarding the veteran's skin disorder.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 
3.159(c), (d) (2003).  Initially, the Board notes that VA has 
obtained the veteran's service medical records including 
service records describing the time and type of vesicant 
agent testing he underwent in World War II.  The RO requested 
the veteran to identify evidence pertinent to his claims in 
the letters of March 2002, May 2002, and February 2004.  He 
has identified private treatment at both a private medical 
center and nursing home.  These records were obtained and 
incorporated into the claims file in October 2001 and May 
2002.  The veteran has identified a private physician who 
sees him on a monthly basis for treatment of his vasculitis.  
While VA has not obtained these records, the only disorder 
reportedly followed by this physician is the vasculitis and 
they do not appear to be relevant to the issues determined in 
the decision below.  These records are further discussed in 
the REMAND portion of this decision.  The veteran has not 
provided any additional evidence or identified any other 
relevant medical treatment regarding his low back, skin, or 
malaria.  The veteran has provided information regarding his 
current financial status, to include tax records.  He has not 
identified any other relevant financial evidence.  The 
veteran indicated in his substantive appeal received in 
January 2003 that he wanted a hearing before a traveling 
Veterans Law Judge (VLJ) from the Board.  In August 2004, the 
RO issued him a letter informing him of the date, time, and 
place of his hearing scheduled in September 2004.  The 
veteran failed to report for this hearing and has not 
requested another.  Thus, the Board concludes that all 
pertinent evidence regarding the issues decided below has 
been obtained and incorporated into the claims file.

To the extent that VA in anyway has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2001) (The "harmless error doctrine" is 
applicable when evaluating VA's compliance with the VCAA).  
Of course, an error is not harmless when it "reasonably 
affected the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  As all pertinent 
medical and financial evidence has been obtained regarding 
the issues decided below, the Board finds that the duty to 
assist has been fulfilled and any error in the duty to notify 
would in no way change the outcome of the below decision.  In 
this regard, while perfection is an aspiration, the failure 
to achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).  

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claim.  
38 U.S.C.A. 5103A.  In addition, as the appellant has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).




Factual Background

In written statements to VA, the veteran has indicated that 
he was exposed to mustard gas during in-service experiments.  
He claimed that these experiments tested masks and protective 
clothing and were conducted in a gas chamber.  The veteran 
asserts that the military personnel conducting the test told 
him that the agent used was mustard gas.  The veteran also 
claims that be became ill during his military service in the 
Philippines and was told by medical personnel that he 
suffered with malaria.  He reported that during this service 
in the Philippines he was given quinine to treat his 
symptoms.  The veteran alleged that he suffered with periods 
of fever and sweats after his military service and these 
episodes would be alleviated with the use of quinine.  

The veteran asserted that during his service in the 
Philippines he would be responsible for getting military 
motorcycles operational.  In order to start some motorcycles, 
they would have to be towed by a weapons carrier along a 
runway while the veteran rode the motorcycle and attempted to 
start it.  On a couple of occasions, he was thrown from the 
motorcycle and landed against the weapons carrier.  These 
injuries resulted in back pain that was reported to his 
military supervisions, but he never received medical 
treatment for these complaints.  The veteran claimed that his 
back has continued to bother him to the present time.

The veteran was given physical and flight examinations upon 
his entrance into active service in December 1943.  His skin, 
heart, bones/joints, and respiratory system were normal.  It 
was noted that the flight examination had found no current 
defects.  His service medical records indicate that in March 
1945 the veteran volunteered for chemical warfare vesicant 
test.  He received a skin application of less than 0.4 
milligrams (mg) of blister gas.  As a result he developed 
erythema.  However, it was reported that the veteran was 
never incapacitated for duty.

In March 1946, the veteran was seen for headaches, fever, and 
weakness at a military base in the Philippines.  Examination 
was negative except for moderately injected nasopharynx and 
scattered/moist rales over the lung fields.  The assessment 
was acute cat fever.  By mid-March, the veteran's chest X-ray 
showed no evidence of pulmonary disease and his examination 
was within normal limits.  He was discharged fit for duty.

The veteran was given a separation examination in June 1946.  
His skin, spine, respiratory, and cardiovascular symptoms 
were found to be normal.  His chest X-ray was also normal.  
The examiner summarized that no defects were found with the 
veteran.

A private hospital summary dated in September 2001 indicated 
that the veteran had been hospitalized the month before for a 
high fever and confusion that eventually developed into 
delirium.  He noted a past medical history to include 
arthritis, hearing loss, colonic polyp, hypercholesterolemia, 
cataract removal, umbilical hernia repair, and removal of 
sebaceous cysts.  On admission, his heart had a regular 
rhythm and his lungs were clear.  A temporal artery biopsy 
was found to be compatible with arteritis, but not giant cell 
arteritis.  The discharge diagnoses included encephalopathy 
with fluctuating confusion, incontinence, and sundowning; 
vasculitis; upper gastrointestinal bleeding (resolved); 
benign prostatic hypertrophy (status post transurethral 
resection of the prostate); deafness; and constipation with 
recurrent fecal impaction.  The veteran was reportedly 
transferred to a nursing facility for continued therapy 
regarding his mental and physical dysfunctions associated 
with his vasculitis and encephalopathy.  Nursing facility 
records noted assessments and diagnoses for anxiety, 
hypertension, incontinence, osteo-arthrosis, encephalopathy, 
vasculitis, and upper gastrointestinal bleeding.

A private medical examination of September 2001 noted that a 
review of the veteran's skin, pulmonary, and cardiovascular 
systems were negative.  On examination, the lungs had a few 
crackles at the base.  His heart had a regular rhythm with a 
systolic murmur present.  No skin abnormalities were noted.  
The assessment was vasculitis, deconditioning, hearing loss, 
chronic constipation, and insomnia.  A follow-up examination 
in October 2001 indicated that he veteran's delirium had 
completely cleared and his cognition had returned to 
baseline.  He was able to ambulate without assistance.  The 
impression was vasculitis with cleared delirium, insomnia, 
and chronic constipation.  

A VA examination conducted in May 2003 noted a medical 
history of skin application of a vesicant agent (blister 
agent) during World War II.  The veteran also claimed that he 
had been given quinine during military service and had 
contracted malaria during this service.  He claimed that he 
would thereafter develop a rash, fever, and diaphoresis every 
few years when exposed to hot climates.  However, these 
episodes quit approximately 10 years ago.  The veteran noted 
that he had back problems for which he had been hospitalized 
during the 1950s.  He continued to undergo treatment with 
prednisone for his vasculitis.  He reported having 
respiratory allergies (sneezing, watery eyes, and stuffy 
nose) for the past 45 years for which he took Allegra.  He 
also had a history of skin cancer that had been resected the 
previous week.  The veteran reported brittle skin with 
photoaging actinic dermatosis and echymosis secondary to his 
prescribed prednisone.  

On examination, the veteran ambulated with a cane due to 
weakness from his vasculitis.  There was echymosis on his 
forearms.  The examiner noted that the veteran was 
susceptible to echymosis following minor injuries on any part 
of his body.  There was also actinic dermatosis of the 
forearms and neck.  Scattered tiny hemangiomas and 
telangiectasis were found over his trunk and occasional 
seborreic dermatosis on the back.  The veteran's lungs were 
clear and he did not have dyspnea.  The veteran's heart was 
of a normal size.  It had a regular rate and rhythm with no 
gallops or murmurs.  There also was no organomegally or edema 
present.  The peripheral pulses were normal.  The veteran 
reported chronic low backache with decreased range of motion 
and stiffness.  However, the veteran denied any acute pain 
associated with his back.  Prior diagnosis regarding the back 
was reported to be osteoarthritis, but the veteran declined 
undergoing any diagnostic testing to include X-rays.  The 
examiner's diagnoses included mild actinic dermatosis over 
the forearms and neck, tiny scattered hemangiomas on the 
trunk, occasional seborreic keratosis of the back, prednisone 
and photo aging dermatitis (with echymosis and brittle skin), 
cancer of the skin secondary to photo damage, and vasculitis 
of recent onset.  The examiner initially indicated that he 
would not be able to give an opinion on whether a nexus 
existed with the veteran's exposure to a vesicant agent in 
World War II until further consultation had been made with 
the dermatology department.  

The same VA examiner conducted another compensation 
examination in January 2004.  On examination, the veteran did 
not have any active skin disease.  However, dry skin was 
present that would result in pruritis.  There were also 
scattered seborrheic keratoses and angiomas about the trunk 
with considerable scarring about the trunk and upper 
extremities.  There was no evidence of skin cancer, 
ulceration, exfoliation, or crusting.  The diagnoses were 
multiple seborrheic keratosis and angiomas, and previous 
history of basal cell carcinoma and actinic keratoses.  In 
consultation with a dermatologist, the examiner determined 
that although the veteran had actinic keratoses and basal 
cell carcinoma, his skin disorders most likely were due to 
sunlight exposure.  The examiner found that it was not likely 
that his skin problems were due to mustard gas exposure in 
the mid-1940s.


Entitlement to Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  If a condition 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptoms after service 
is required for service connection.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303 are applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in service, or 
during an applicable presumptive period, and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which under case law of the United 
States Court of Appeals for Veterans Claims (Court), lay 
observation is competent.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

Arthritis (as a "chronic disease") and malaria (due to a 
"tropical disease" during "tropical service") shall be 
granted service connection although not otherwise established 
as incurred in or aggravated by service if manifested to a 
compensable degree within one year following service in a 
period of war.  38 C.F.R. §§ 3.307(a)(3) & (4), 3.309(a) & 
(b).  A disability which is proximately due to or the result 
of a service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).

Regarding service connection for residuals of exposure to 
mustard gas and other vesicant agents, VA is required to 
conduct a two-pronged analysis of the appellant's claim.  
That is, a presumptive service connection analysis under 38 
C.F.R. § 3.316 and a direct service connection analysis under 
38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303.  See Hensley v. 
West, 212 F.3d 1255 (Fed. Cir. 2000).

Under the presumptive service connection analysis, the 
appellant will be entitled to service connection only if the 
record shows he had: (1) full-body exposure, (2) to a 
specified vesicant agent, (3) during active military service, 
and (4) has subsequently developed a specified condition as 
set forth at 38 C.F.R. § 3.316.  See also Pearlman v. West, 
11 Vet. App. 443 (1998).  Under the direct service connection 
analysis, the appellant will only be entitled to service 
connection if the record contains competent medical evidence 
of a current disease process, competent medical evidence of a 
relationship between currently diagnosed disease process and 
exposure to a vesicant agent while in military service, and 
proof of in-service exposure to a vesicant agent.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

The term "full-body exposure" is defined at M21-1, Part 
III, par. 5.18(a) (hereinafter M21-1) defines this term as 
including (1) exposure during field or chamber testing, (2) 
exposure under battlefield conditions during World War I, (3) 
those present at the German air raid on the harbor at Bari, 
Italy during World War II, and (4) those engaged in the 
manufacture and handling of vesicant agents during their 
military service.  This term does not include skin testing or 
patch testing, which are not qualifying full-body exposure as 
required under 38 C.F.R. § 3.316.

According to 38 C.F.R. § 3.316 and M21-1, Part III, par. 
5.18, exposure to the specified vesicant agents during active 
military service under the circumstances described below 
together with the subsequent development of any of the 
indicated conditions is sufficient to establish service 
connection for that condition:

(1) Full-body exposure to nitrogen or 
sulfur mustard during active military 
service together with the subsequent 
development of chronic conjunctivitis, 
keratitis, corneal opacities, scar 
formation, or the following cancers: 
Nasopharyngeal; laryngeal; lung (except 
mesothelioma); or squamous cell carcinoma 
of the skin.
(2) Full-body exposure to nitrogen or 
sulfur mustard or Lewisite during active 
military service together with the 
subsequent development of a chronic form 
of laryngitis, bronchitis, emphysema, 
asthma or chronic obstructive pulmonary 
disease.
(3) Full-body exposure to nitrogen 
mustard during active military service 
together with the subsequent development 
of acute nonlymphocytic leukemia.

Service connection will not be established under the 
provisions of 38 C.F.R. § 3.316 if the claimed condition is 
due to the veteran's own willful misconduct (See §3.301(c)) 
or there is affirmative evidence that establishes a 
nonservice-related supervening condition or event as the 
cause of the claimed condition.  See §§ 3.301(c), 3.303.  In 
summary, the presumptions of 38 C.F.R. § 3.316 will attach 
only after the appellant shows: (1) full-body exposure, (2) 
to a specified vesicant agent, (3) during active military 
service, and (4) subsequent development of a specified 
disease process as set forth at 38 C.F.R. § 3.316.  See 
Pearlman v. West, 11 Vet. App. 443 (1998).

As a layperson, the veteran is competent to provide evidence 
on injuries and symptomatology.  However, he is not competent 
to provide evidence on diagnosis and etiology of a disease.  
The later opinion can only be provided by competent 
healthcare professionals.  See Espiritu, supra.  

The medical evidence is clear that the veteran currently 
suffers with a skin disorder (multiple seborrheic keratosis 
and angiomas), and has suffered with basal cell carcinoma and 
actinic keratoses in recent years.  The veteran has contended 
that these disorders are related to his military service, 
primarily his exposure to vesicant agents.  However, this lay 
opinion is not competent to establish a nexus between the 
skin disorders and his military service.  In-service medical 
evidence does show that erythema developed due to the 
vesicant agent exposure, but soon resolved.  The veteran's 
separation examination indicated that his skin was normal.  
There is no medical evidence of any chronic skin disorder 
until the early 2000s, many years after the veteran's release 
from active service.  The only medical opinion given 
regarding the etiology of these skins disorders was obtained 
in January 2004.  This medical opinion considered the history 
of in-service exposure to vesicant agents and was conducted 
in consultation with the VA's dermatology department.  This 
opinion found that the skin disorders were "most likely due 
to" sunlight exposure and "not likely" due to exposure to 
a vesicant agent.  Based on the in-service medical evidence 
and the language of the January 2004 opinion, the Board finds 
that the preponderance of the medical evidence is against a 
finding that the current skin disorders was the result any 
in-service vesicant agent exposure.  

In addition, the presumptive provisions of 38 C.F.R. § 3.316 
also do not allow the award of service connection for the 
veteran's diagnoses skin disorders.  His skin cancer is 
identified as basal cell type, not the squamous cell type 
given presumption under 38 C.F.R. § 3.316.  In addition, the 
keratitis identified in the presumptive regulations is an eye 
disorder and is not related the diagnose skin disorder of 
keratosis.  As the veteran does not have one of the 
identified presumptive diseases at 38 C.F.R. § 3.316, he is 
not entitled to presumptive service connection for his skin 
disorder.

There is no medical evidence during military service or after 
that has indicated that the veteran was ever treated or 
diagnosed with malaria.  The in-service records do report a 
single episode of cat fever.  However, this episode was 
reported as acute and appears to have quickly resolved.  His 
separation examination found no defects by 1946.  The veteran 
has reported intermittent episodes of malaria, but there is 
no lay or medical evidence that would corroborate these 
episodes or provide competent evidence that they are the 
result of a disease incurred during military service.  As 
there is no medical evidence of any current malaria or its 
residuals, this claim must be denied.

The veteran has asserted that a military healthcare 
professional told him that his episode of illness during 
Philippine service in 1946 was due to malaria.  Such an 
opinion is not expressed in the treatment records.  See 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995) (Lay assertions 
of what a physician told a claimant does not constitute 
medical evidence as such a lay account is simply too 
attenuated and inherently unreliable.)  Even conceding that 
such an opinion was expressed by a healthcare professional, 
this opinion would not support a grant of service connection, 
as there is no evidence of a residual chronic disorder 
associated with malaria.  

It appears that the veteran's current diagnosis for his back 
disability is osteoarthritis.  He is competent to provide 
evidence on his in-service back injuries, but not competent 
to determine the etiology or diagnosis of his current 
complaints.  He acknowledged in a statement of March 2002 
that he had been in a post-service automobile accident that 
had injured his back.  The in-service medical evidence does 
not report any treatment or diagnosis for a back disability.  
His separation examination in 1946 found his spine normal and 
no defects were found on this examination.  There is no 
radiological evidence or medical diagnosis for any type of 
osteoarthritis within one year of the veteran's separation 
from military service in 1946.  As there is no medical 
evidence of an in-service back disorder, that arthritis 
existed within one year of his separation from active 
service, or any competent evidence of a nexus between the 
reported in-service back injuries and his current 
osteoarthritis; his claim for service connection for a back 
disability must be denied.  The veteran's lay evidence is 
insufficient, that is not competent to establish any type of 
nexus between a current disability and his noted in-service 
injuries.

It is the Board's determination that the preponderance of the 
most probative medical evidence is against the grant of 
service connection for a skin disorder (to include as a 
residual of exposure to a vesicant agent), malaria, or a back 
disability.  The Board finds that the examination reports 
prepared by competent professionals, skilled in the 
evaluation of disabilities, are more probative of the 
diagnosis and etiology of these disorders than the 
appellant's statements.  To the extent that the appellant 
described the causation of his related symptomatology, his 
lay evidence is not credible.  To this extent, the 
preponderance of the evidence is against the claims and the 
doctrine of reasonable doubt is not for application.  See 
38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


Nonservice-Connected Disability Pension

Pursuant to 38 U.S.C.A. § 1521(a), improved (nonservice-
connected) pension is a benefit payable by VA to a veteran of 
a period of war who is permanently and totally disabled from 
nonservice-connected disability not the result of the 
veteran's willful misconduct.

One prerequisite to entitlement is that the veteran's income 
not exceed the applicable maximum pension rate specified in 
38 C.F.R. § 3.23.  38 U.S.C.A. § 1521(a), (b); 38 C.F.R. § 
3.3(a).  Pension benefits are paid at the maximum annual rate 
reduced by the amount of annual income received by the 
veteran.  38 U.S.C.A. § 1521(b); 38 C.F.R. §§ 3.3(a)(3)(vi), 
3.23(a), (b), (d)(4).  

In determining annual income, all payments of any kind or 
from any source (including salary, retirement or annuity 
payments, or similar income, which has been waived) shall be 
included except for listed exclusions.  See 38 U.S.C.A. 
§ 1503(a); see also 38 C.F.R. §§ 3.260, 3.261, 3.262, 
3.271(a).  SSA income is not specifically excluded under 38 
C.F.R. § 3.272.  Such income is therefore included as 
countable income.  Medical expenses in excess of five percent 
of the maximum annual pension rate, which have been paid, may 
be excluded from an individual's income for the same 12-month 
annualization period to the extent they were paid.  38 C.F.R. 
§ 3.272(g)(1)(iii).

The veteran filed his claim for nonservice-connected pension 
in January 2001.  His reported monthly income was $930.00 
from Social Security and $253.00 from Cargil, Inc.  His 
spouse had monthly income for Social Security of $103.00 and 
from the Department of Defense of $1,070.00.  This resulted 
in total monthly income of $2,356.00.  The couple also 
reported wages or "nonrecurring income" from the prior 12 
months as $2,696.00.  They reported unreimbursed medical 
expenses from the year 2000 that totaled $8,000.00.  They 
jointly owned a house worth $150,000.00.

In March 2002, the veteran reported that his currently 
monthly income was $952.00 from Social Security and $253.00 
from Cargil, Inc.; for total monthly income of $1,205.00.  

In his substantive appeal and in a typed statement of 
February 2003, the veteran contended that VA was over 
estimating his countable income.  He noted that federal 
income tax returns from the year 2001 showed a negative 
income of $58,734.56.  It was reported by the veteran that 
due to his catastrophic illness that occurred in 2000 he was 
forced to move from his hometown and small business to 
another city in order to receive appropriate and timely 
medical care.  He was unable to work due to his illness, 
could not sell off his business' inventory, and was forced to 
give it away to charitable organizations for tax purposes.  
To support this contention he submitted federal tax returns 
from the year 2001.  A Noncash Charitable Contribution 
worksheet indicated the veteran had contributed merchandise 
with a total value of $52,018.41.  His tax return noted that 
the "taxable amount" of pensions and annuities was 
$18,808.32 and he had taxable ordinary dividends of 
$5,525.08.  Subtracting these charitable donations left an 
adjusted gross income of negative $27,684.03.  Their itemized 
deductions totaled $31,050.15, resulting in "taxable 
income" of negative $58,734.56.  The veteran contented that 
a determination that he had any significant income during a 
year when his taxable income was such a large negative was 
"totally out of line."  

In a typed statement of April 2003, the veteran asserted that 
his income in 2001 was $3,040.32 from Cargil, Inc. and 
$5,525.08 from interest income for a total yearly income of 
$8,565.40.  He noted that his spouse's annuity income in 2001 
(resulting from her civil service job with the DOD from which 
she retired in 1988) was $15,767.68.  

The veteran appears to contend that his spouse's annuity 
income should be excluded from the calculation of his yearly 
income for VA purposes.  According to 38 C.F.R. § 3.23(d)(4), 
a veteran's total income for pension purposes includes the 
veteran's and his spouse's annual income.  Retirement and 
annuity benefits under any federal plan are considered income 
for pension purposes.  38 C.F.R. § 3.262(e).  However, ten 
percent of any retirement income will be excluded.  Based on 
these regulations, the countable income must include the 
spouse's annuity, minus ten percent.  This is not the taxable 
amount under IRS regulations, but the total amount minus ten 
percent.  These rules also apply to Social Security income.  
38 C.F.R. § 3.262(f). 

In addition, the veteran has asserted that it is unfair for 
VA to count any income during the years 2000 and 2001 due to 
the loss of his business and the large negative figure on his 
taxable income.  He appears to argue in his substantive 
appeal that the provisions of 38 C.F.R. § 3.262(a) prohibit 
VA finding any countable income for years 2000 and 2001 due 
to the losses from his business.  While under 38 C.F.R. 
§ 3.262(a)(2) & (3), gross income from a business may be 
reduced by necessary operating expenses and cost of repairs 
or replacements; a loss sustained in operating a business, 
profession, farm, or investments may not be deducted from 
income derived from other sources.  In addition, only amounts 
withheld by the IRS are deducted.  The 2001 tax form 
submitted by the veteran indicates that during that year only 
$530.00 was withheld, but apparently this was returned to the 
veteran as a refund due to his large negative taxable income.  
That is, for tax year 2001 there does not appear to have been 
any amount withheld by the IRS.

Due to the veteran's heavy losses with his business, VA will 
not count any income from his business or charitable 
contributions from its inventory.  Based on the information 
provided in January 2001; the veteran and his spouse's total 
retirement, annuity, and Social Security monthly income in 
2000 was $2,356.00.  Subtracting ten percent from this leaves 
monthly income of $2,120.40, for a yearly total of 
$25,444.80.  Added to this is the year 2000 nonrecurring 
income of $2,696.00, for a total of $28,140.80.  Subtracted 
from this are the unusual/excessive medical expenses of 
$8,000.00 for a total yearly income for VA purposes of 
$20,140.80.

The veteran has failed to provide any information regarding 
the total, as opposed to the taxable, income for their 
retirements and annuities for the year 2001.  The Board will 
assume that these remained constant, except for the ordinary 
interest income of $5,525.08, presumably from the same source 
as the nonrecurring income reported in January 2001.  This 
would result in a countable income in 2001 of $22,969.88 
($25,444.8 + $5,525.08 = $30,969.88 - $8,000.00 = 
$22,969.88).

Based on information reported in March 2002, the veteran's 
Social Security income had increased to $952.00 per month.  
Assuming other monthly income from 2001 stayed constant this 
would result, minus ten percent, in yearly income of 
$25,682.40.  The veteran reported no nonrecurring or interest 
income.  Assuming that medical expenses stayed constant at 
$8,000.00, this resulted in countable income for VA purposes 
for the year 2002 of $17,682.40.

These yearly incomes far exceed the limitations for a 
nonservice-connected pension.  The limitations for a veteran 
with a dependent spouse in 2000 were $12,186.00; in 2001 was 
$12,516.00; and in 2002 was $12,692.00.  Therefore, the claim 
for entitlement to nonservice-connected disability pension 
must be denied due to the veteran's excessive income.


ORDER

Entitlement to service connection for a skin disorder, 
including as a residual of exposure to a vesicant agent, is 
denied.

Entitlement to service connection for a back disability is 
denied.

Entitlement to service connection for malaria is denied.

Entitlement to a nonservice-connected disability pension is 
denied.


REMAND

In March 2002, the veteran indicated that he was receiving 
monthly treatment from a private physician for his continuing 
symptoms of vasculitis and encephalopathy.  These treatment 
records are pertinent to the current claim and have yet to be 
requested or obtained by VA.  On remand, these records should 
be requested and, if received, associated with the claims 
file.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).

The veteran has contended that his current encephalopathy and 
vasculitis are the result of his experiences during his 
active military service, primarily his exposure to vesicant 
agents.  As reported above, the veteran suffered with 
headaches, fever, and weakness as a result of cat fever in 
March 1946.  These symptoms are similar to those reported 
when the veteran was hospitalized with vasculitis and 
encephalopathy in August 2001.  The private medical records 
have indicated that the etiology of the veteran's vasculitis 
is unknown.  On remand, VA should provide a compensation 
examination to include an opinion on whether the veteran's 
current vasculitis and encephalopathy are etiologically 
related to his vesicant agent exposure and/or cat fever 
during military service.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Therefore, in order to ensure that the record is fully 
developed, this case is REMANDED for the following:

1.  The VBA AMC should conduct a review 
of the claims file and ensure that no 
other notification or development action 
is required by the VCAA.  If further 
action is required, undertake it before 
further adjudication of the claims.  

2.  The veteran should be contacted and 
requested to provide the appropriate 
signed release form so that his treatment 
records in the custody of Dr. Bruce 
Koehler, Community Internal Medicine, 
Scott and White Medical Center, 2401 
South 31st Street, Temple, Texas 76501 can 
be obtained.  After the appropriate 
release form is received, the RO should 
request legible copies of treatment 
records dated from August 2001 to the 
present time.  All responses or evidence 
received should be associated with the 
claims file.

3.  After the above development has been 
completed, the VBA AMC should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a compensation examination to 
determine the etiology of his vasculitis 
and/or encephalopathy.  The claims folder 
must be sent to the examiner for review.  
Based on an examination and a complete 
review of the medical history in the 
claims file, the examiner should provide 
answers to the following questions:

If vasculitis and/or encephalopathy (or 
their residuals) currently exist, is it 
at least as likely as not that these 
disorders had their onset during active 
service or are related to any in-service 
disease or injury (specifically vesicant 
agent exposure in 1945 and/or a cat fever 
episode in 1946)?  

A complete rationale must be given for 
any opinion expressed and the foundation 
for all conclusions should be clearly set 
forth.  The report of this examination 
should be associated with the veteran's 
claims folder.

If the veteran fails to report for his 
scheduled examinations, then 
documentation should be obtained and 
associated with the claims file that 
shows that notice scheduling the 
examinations was sent to his last known 
address.  

4.  Thereafter, readjudicate the 
veteran's claims on appeal with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained.  If any 
decision with respect to these claims 
remains adverse to the veteran, he and 
his representative should be furnished a 
Supplemental Statement of the Case (SSOC) 
and afforded a reasonable period of time 
within which to respond thereto.  The 
SSOC must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations pertinent 
to the issue currently on appeal.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until VA notifies him.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



